Order
PER CURIAM.
Casey Jordan was convicted by jury of first-degree child molestation. On appeal, Jordan contends the circuit court erred in admitting evidence of the victim’s out-of-court statements because they lacked sufficient indicia of reliability as required by Section 491.075. Jordan also asserts the court erred in admitting the victim’s videotaped interview because not every voice on the recording was identified as required by Section 492.304. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).